Case 1:21-cv-00376-ALC Document 39-22 Filed 08/13/21 Page 1 of 6




                    Exhibit 21
         Case 1:21-cv-00376-ALC Document 39-22 Filed 08/13/21 Page 2 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
                                                              :
EVERYTOWN FOR GUN SAFETY                                      :
SUPPORT FUND, et al.,                                         :   No. 1:21-cv-00376-ALC
                                                              :
                           Plaintiffs,                        :
                                                              :   DECLARATION OF
                  V.                                          :   MARVIA JONES
                                                              :   IN SUPPORT OF PLAINTIFFS’
                                                              :   MOTION FOR SUMMARY
BUREAU OF ALCOHOL, TOBACCO,                                   :   JUDGMENT
FIREARMS AND EXPLOSIVES, et al.,                              :
                                                              :
                                                              :
                           Defendants.                        :
                                                              :
--------------------------------------------------------------X

        I, Marvia Jones, declare under penalty of perjury as prescribed in 28 U.S.C. § 1746 as

follows:

        1.       The facts contained in this declaration are known personally to me except where

otherwise noted and, if called as a witness, I could and would testify competently thereto under

oath.

        2.       I am submitting this sworn declaration in support of Plaintiffs’ motion for summary

judgment which seeks relief from this Court to vacate the issuance of a license to JA Industries

LLC by the Bureau of Alcohol, Tobacco, Firearms and Explosives (“ATF”) and to require ATF to

properly apply the licensing standards of the Gun Control Act in evaluating JA Industries LLC’s

application for a federal firearms license.

        3.       I am currently employed by the City of Kansas City, Missouri, as a Division

Manager for the Community and Family Health Education Division at the Kansas City Health

Department. I have held this position since November 2020. I oversee the development,




                                                        1
        Case 1:21-cv-00376-ALC Document 39-22 Filed 08/13/21 Page 3 of 6




implementation, and evaluation of community-facing public health programs.               One of the

programs within my portfolio is the Aim4Peace Violence Prevention Program.

       4.      I hold a Doctorate in Behavioral Psychology from the University of Kansas and a

Master of Public Health. I have studied violence and violence prevention for over 10 years, serving

as an evaluator of violence prevention programming and an evaluation fellow at the Centers for

Disease Prevention and Control. At the CDC, I served as an evaluator in the Division of Violence

Prevention and as a policy analyst in the Office of the Associate Director for Policy.

       5.      Plaintiff City of Kansas City, Missouri, is the largest city in Missouri, with a

population of approximately 495,000 persons.

       6.      Kansas City has one of the highest rates of deaths and injuries from gun violence

among U.S. cities. From January 2017 through December 2019, Kansas City had a rate of over 26

firearm homicides per 100,000 people, a higher firearm homicide rate than Chicago or

Washington, D.C. More than 90% of homicides in both 2019 and 2020 in Kansas City were

committed with firearms. In 2020, more than 620 people were shot and wounded.

       7.      Kansas City has a long-standing commitment to address and reduce gun violence.

As a part of that commitment, Kansas City has adopted a blueprint for gun violence prevention.

Additionally, Kansas City’s Department of Health oversees Aim4Peace, which is a City public

health program that works to reduce shootings. Kansas City also funds programs for domestic

violence survivors.

       8.      Kansas City has a strong interest in the enforcement of state and federal firearms

laws, including ATF’s proper enforcement of the licensing standards that apply to firearms dealers

and manufacturers.




                                                 2
        Case 1:21-cv-00376-ALC Document 39-22 Filed 08/13/21 Page 4 of 6




       9.      Kansas City has a strong interest in ensuring that persons prohibited from

purchasing or possessing firearms cannot obtain access to firearms. Kansas City has a related

strong interest in preventing illegal trafficking in firearms that provides a source of firearms to

prohibited persons.

       10.     Kansas City’s strong interests in the enforcement of firearms laws, limiting

prohibited persons’ access to firearms, and reducing firearms trafficking are undermined by ATF’s

issuance of a license to JA Industries LLC because the owner and operator of JA Industries LLC,

Paul Jimenez, has a history of violating the Gun Control Act, including supplying firearms to a

Kansas City–based gun trafficker through his role as the owner and operator of Jimenez Arms,

Inc.

       11.     Kansas City incurs substantial costs from gun violence through expenditures on

police, emergency responders, medical services, and a victim services and gun violence

intervention program.

       12.     Kansas City funds the Kansas City Police Department (“KCPD”) through the city’s

annual budget. KCPD expends resources responding to gun violence crime scenes in Kansas City,

including by cleaning up gun violence crime scenes and investigating gun violence crimes.

       13.     Kansas City funds the Kansas City Fire Department, which provides emergency

medical services at gun violence crime scenes.

       14.     Kansas City contributes substantial funds through its annual budget to Truman

Medical Center, which expends resources treating gun violence victims.

       15.     Kansas City provides funding for services for victims of gun crime. Kansas City

funds Aim4Peace, a program that works to reduce gun violence by identifying the needs of gun

violence survivors and referring those survivors to social services. Aim4Peace meets with gun




                                                 3
        Case 1:21-cv-00376-ALC Document 39-22 Filed 08/13/21 Page 5 of 6




violence survivors while those survivors are recovering in the hospital as a way to deescalate

conflicts that could lead to more gun violence. Aim4Peace also reaches out to members of the

community at risk for being involved in gun violence and teaches conflict resolution skills to help

avoid gun violence.

       16.      Kansas City’s efforts to reduce gun violence are impeded by the trafficking of cheap

handguns, such as the pistols formerly manufactured by Jimenez Arms, Inc., and currently

manufactured by JA Industries LLC. Kansas City has regularly recovered Jimenez Arms pistols in

connection with crimes.

       17.      In one effort to address the trafficking of cheap pistols in Kansas City, Kansas City

sued Jimenez Arms, as well as several gun dealers in the Kansas City area, and an individual at

the center of a gun trafficking scheme. The suit, filed in the Circuit Court of Jackson County,

Missouri in January 2020, brought counts in public nuisance, negligent entrustment, negligence,

negligence per se, and civil conspiracy, seeking both money damages and injunctive relief against

Jimenez Arms.

       18.      The lawsuit alleged that Jimenez Arms supplied its pistols to James Samuels, a

Kansas City area gun trafficker, including by shipping pistols directly to Samuels’s home address.

       19.      The lawsuit further alleged that Jimenez Arms guns have been frequently and

disproportionately recovered at crime scenes in the Kansas City area. The lawsuit stated that, from

2014 to 2018, the Kansas City Police Department recovered, seized, or held as evidence at least

166 Jimenez Arms guns.

       20.      As alleged by the lawsuit, Jimenez Arms business practices have contributed to—

and continue to contribute to—gun violence in Kansas City. To limit the continuing costs of gun

violence, the lawsuit sought injunctive relief against Jimenez Arms.




                                                  4
        Case 1:21-cv-00376-ALC Document 39-22 Filed 08/13/21 Page 6 of 6




       21.     The injunctive relief sought by Kansas City was aimed at preventing Jimenez Anns

from engaging in the kinds of practices that allowed it to supply Samuels's gun trafficking scheme.

Kansas City sought injunctive relief to require Jimenez Arms to (I) take corrective action to

identify and recover the trafficked Jimenez Anns pistols that had not yet been recovered, (2)

comply with state and federal firearms laws, (3) submit to supervision for five years by a court­

appointed special master who would monitor the company's sales practices, and (4) require

training of its personnel by a court appointed training entity.

       22.     But Kansas City has been unable to obtain compensation from or injunctive relief

against Jimenez Anns because Jimenez Arms filed Chapter 7 bankruptcy in February 2020. By

declaring bankruptcy, which will liquidate the company, the Jimenez Anns gun manufacturing

business has eluded any court-ordered injunctive relief that would require the company to abide

by responsible practices that could limit the trafficking of Jimenez Anns pistols in Kansas City.

       23.     By issuing a license to JA Industries LLC, ATF has facilitated the continuation of

the Jimenez Arms gun manufacturing business free from any accountability for past conduct and

bad practices that Kansas City's lawsuit could have achieved.


        I declare under penalty of pe1jury under the laws of the United States of America that the

foregoing is true and correct.


Executed in Jackson County on this 12th day of August 2021.




                                                                    �
                                                       Dr. Marvia JQif
                                                       Division Manager, Community and Family
                                                       Health Education Division
                                                       Kansas City MO Health Department



                                                  5
